DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 6/1/2021 and 1/6/2022 have been considered.
Drawings
The drawings filed on 5/21/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/21/20221 are acceptable.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “the first dielectric layer and the second dielectric layer are of material that is more elastic than the substrate, the redistribution layer pad and the component interconnection element” and “the redistribution layer pad includes a first RDL pad opening and a second RDL pad opening, one on both sides of the protrusion; a perimeter of each of the first RDL pad opening and the second RDL pad opening has a smooth form” in combination with the remaining claimed features.
Regarding claim 21, the prior art does not disclose “depositing a first dielectric layer of elastic material on a substrate; depositing a redistribution layer pad on the first dielectric layer; depositing a second dielectric layer of elastic material on the first dielectric layer and on parts of the redistribution layer pad; wherein including in the second dielectric layer a dielectric layer opening that includes at least one protrusion that extends radially from a radial point in the side wall of the dielectric layer opening towards a central point of the redistribution pad” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899